Ds.CONotice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 16/714,094 filed 12/13/19.  Claims 2-21 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 2-15 in the reply filed on 2/25/21 is acknowledged.  As a result of the amendment filed 2/25/21 claims 16-21 are rejoined.

The drawings filed 12/13/19 are approved.

The information disclosure statement (IDS) submitted on 4/08/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Also, all references listed on the attached Notice of Imported Citation have also been considered by the examiner.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent No. 10,519,713. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 9 and 11 is included within that of claims 4 and 6 respectively.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 29804060 to Elket.
Elket provides a bracket for a power cable 4 of a roller shutter including a main body to be coupled to the box or head rail 1 of the roller shutter and an arm 7 extending the main body.  A first portion of the cable is routed through the main body and a second portion is routed along the arm. With respect to claim 6, screw opeings are shown int eh main for screwing the bracket to the box.

    PNG
    media_image1.png
    678
    711
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20040129849 to Walker et al.
Walker provides an architectural covering assembly in the form of a motorized roller shade including an end cap 60, a PCB 20 or 66, motor 16,a bracket assembly 10 and power cable 26.  As shown in the marked-up figure below the cable is routed through the bracket.

    PNG
    media_image2.png
    789
    931
    media_image2.png
    Greyscale

Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2,072,959 to Henson.
 Henson provides a bracket having a main body 20 capable of being coupled to an architectural covering assembly and an arm 18 extending at angle from the bottom of the main body 20.  A cable 42 passes through the main body at hole open at two ends 22/24 and along the arm the arm to a third open at approximately 34.

Claims 7, 8 and 10-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636